     Case 2:19-cv-11793-BWA-DPC Document 286 Filed 07/08/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA

KATHERINE MUSLOW AND              §
MEREDITH CUNNINGHAM               §                   Civil Action No. 19-11793
                                  §
                     Plaintiffs,  §                   SECTION “M”
v.                                §                   JUDGE BARRY W. ASHE
                                  §
BOARD OF SUPERVISORS OF LOUISIANA §                   MAG. DIV (2)
STATE UNIVERSITY AND AGRICULTURAL§                    MAGISTRATE JUDGE
AND MECHANICAL COLLEGE, THOMAS §                      DONNA PHILLIPS CURRAULT
SKINNER, LARRY HOLLIER, AND JON   §
HARMAN, and                       §
CARLTON “TREY” JONES, III         §
                                  §
                      Defendants.

    MOTION TO COMPEL DEFENDANT LARRY HOLLIER’S RESPONSE TO
 PLAINTIFFS’ SUPPLEMENTAL REQUEST FOR PRODUCTION OF DOCUMENTS

       NOW INTO COURT, through undersigned counsel, come Plaintiffs Katherine Muslow

and Meredith Cunningham (“Plaintiffs”), who move this Court pursuant to Federal Rule of Civil

Procedure Rule 37(a) for an order compelling Defendant Larry Hollier to submit a full and

complete response to Plaintiffs’ Supplemental Request for Production of Documents No. 74 and

requiring Defendant to pay Plaintiffs’ reasonable expenses incurred in bringing this Motion for

the reasons set forth in Plaintiffs’ Memorandum in Support and for good cause shown.

       WHEREFORE, Plaintiffs request that this Court issue an order compelling Defendant,

by a specific date set by the Court, to produce a full and complete response to Plaintiffs’

Supplemental Request for Production of Documents No. 74. Plaintiffs further request that this

Court order Defendant to pay Plaintiffs’ reasonable expenses, including attorney’s fees, incurred

in bringing this Motion.




                                               -1-
     Case 2:19-cv-11793-BWA-DPC Document 286 Filed 07/08/21 Page 2 of 2




                                            Respectfully submitted:

                                            KOEPPEL LLC

                                            /S/ Peter S. Koeppel
                                            Peter S. Koeppel (#1465)
                                            Natasha Z. Wilson (#22672)
                                            2030 Saint Charles Avenue
                                            New Orleans, Louisiana 70130
                                            Telephone: (504) 598-1000
                                            Facsimile: (504) 524-1024
                                            psk@koeppelllc.com
                                            nwilson@koeppelllc.com

                                            Attorneys for Plaintiffs, Katherine Muslow and
                                            Meredith Cunningham


                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a copy of the foregoing has been filed

using the Court’s CM/ECF system, which will send a service copy to all counsel of record.

       This 8th day of July, 2021.

                                     /S/ Peter S. Koeppel




                                              -2-
